DETAILED ACTION
Claims 1, 5, 7, 8, 12, 13, 15, and 19-29 are presented for examination.
Claims 1, 8, and 15 are amended.
Claims 2-4, 6, 9-11, 14, 16-18 are canceled.
Claims 21-29 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 9-14, filed on January 27, 2022, in response to the Final Rejection mailed on September 27, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 5, 7, 8, 12, 13, 15, and 19-29 (renumbered as claims 1-18) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1, 5, 7, 8, 12, 13, 15, and 19-29 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…wherein the first message is used for indicating that the source core network device is overloaded; and performing, by the access network device, an operation of migrating a terminal device from the source core network device to a target core network device …, wherein the target core network device and the source core network device support different communication system, and the different communication systems comprise Long Term Evolution (LTE) and 5th Generation (5G), wherein the access network device is configured to connect … simultaneously…” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is lanev et al., (hereinafter lanev), U.S. Publication No. 2017/0374613, which discloses a congestion processing method, comprising wherein the access network device is configured to connect with the target fig. 5, paragraphs 0034, 0039, 0054, 0056, 0069]. The cited portions of lanev do not disclose wherein the first message is used for indicating that the source core network device is overloaded; and performing, by the access network device, an operation of migrating a terminal device from the source core network device to a target core network device, wherein the target core network device and the source core network device support different communication system, and the different communication systems comprise Long Term Evolution (LTE) and 5th Generation (5G). Therefore, lanev fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Yannick et al., (hereinafter Yannick), U.S. Publication No. 2018/0279174, which discloses a method for performing, by an eNB supporting a dedicated core network, load re-balancing for the dedicated core network in a wireless communication system which includes receiving an MMEGI of an MME pool, corresponding to the dedicated core network, from a UE which is attached to a first MME of the MME pool, and redirecting the UE to a second MME of the MME pool using the MMEGI of the MME pool by releasing the attachment with the first MME of the MME pool [fig. 7, 5, 8-10, paragraphs 0007, 0081, 0103, 0111, 0112, 0118, 0121, 0138]. The cited portions of Yannick do not disclose congestion processing between two different core network devices support different communication technology (e.g., LTE and 5G). Therefore, Yannick fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts lanev or Yannick disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 8, 15, and 29, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469